DETAILED ACTION
This action is written in response to the remarks and amendments dated 3/1/21. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides updated prior art rejections below necessitated by the current amendments.
	
Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites “continued untrained machine learning”, however this phrase is unclear for the following reasons:
Machine learning systems must be trained so that learning can occur. Once machine learning begins, the model being trained can no longer be untrained
The written description uses the same language, e.g. at [0009], but does not seem to make the meaning of this phrase clear.
For the purpose of examination with respect to prior art, the Examiner interprets this phrase as meaning local machine learning using local data and a model which was initialized (e.g. initially trained) non-locally. (This seems to be the meaning suggested by the written description at [0010].)
For the reasons described above, the term is ambiguous, and consequently a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore the claim is indefinite. This rejection applies equally to independent claim 12 (which recites the same language) as well as all pending dependent claims (which inherit this deficiency from their respective parent claims).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Konečný (Jakub Konečný et al., "Federated learning: strategies for improving communication efficiency", arXiv preprint arXiv:1610.05492 (2016), 10 pages.) and Gogoi (Prasanta Gogoi et al., "A survey of outlier detection methods in network anomaly identification", The Computer Journal 54.4, 2011, pp. 570-88.).

providing a portable encoding of an initial machine learning-trained hyperparameter data set parameterizing collected information ... as a dynamic application configured for execution at a target network management domain, the initial machine learning-trained hyperparameter data set providing initial parameters for continued untrained machine learning ...
P. 2: “The goal of Federated Learning is to learn a model with parameters embodied in a real matrix W ∈ ℝd1 x d2 from data stored across a large number of clients.”
“In current round t ≥ 0, the server distributes the current model Wt to a subset St of nt clients.”

configuring execution of a machine-learning environment to incorporate information from the a dynamic application including data from at least one data source the dynamic application specifies;
P. 2: “These clients independently update the model based on their local data. Let the updated local models be Wt1, Wt2, ... , Wtnt, so the update of client i can be written as Hti = Wti – Wt , for i ∈ St.”
configuring the dynamic application to use the initial machine learning-trained hyperparameter data set to monitor at least one set of data collected from the target ... domain; and
PP. 4-6, sec. 4: experiments including image classification task and next word prediction. Sec. 4.1 discusses hyperparameters including neural network architecture specifications.
based on the monitoring, using the initial machine learning-trained hyperparameter data set or a hyperparameter data set derived, at least in part, from the machine learning-trained hyperparameter data set and (b) the at least one data source to discover operational condition events in the monitored at least one set of data collected from the target ... domain.

    PNG
    media_image1.png
    172
    796
    media_image1.png
    Greyscale
Excerpt from Konečný, p. 2, describing an iterative federated machine learning process.
See also sec. 4 (p. 4 et seq.) describing applications to image classification and next word prediction tasks.
Gogoi discloses the following further limitations which Konečný does not seem to disclose explicitly:
... collected information relating to executing software components of at least one proto-typical network device;
P. 571, first col.: “On the basis of the extent to which these labels are available or utilized, outlier detection techniques can be either supervised or unsupervised. Supervised outlier detection techniques assume the availability of a training data set that has labeled instances for the normal as well as the outlier class. In such techniques, predictive models are built for both normal and outlier classes. Any unseen data instance is compared against the two models so as to determine to which class it belongs.”
P. 577, first col.: “The labels associated with a data instance denote whether that instance is normal or anomalous. .... Typically, getting a labeled set of anomalous data instances which cover all possible types of anomalous behavior is more difficult than getting labels for normal behavior.” The Examiner interprets “proto-typical network device” as encompassing devices associated with ‘normal’ (i.e. non-anomalous) data.
providing initial parameters for continued untrained machine learning about executing software component characteristics of devices that are part of the target network management domain;
P. 570 et seq., abstract and introduction: application to network management domain.
P. 583, first col.: “Network worms are self-replicating and self-propagating malicious applications.”

At the time of filing, it would have been obvious to a person of ordinary skill to apply the federated machine learning technique taught by Konečný to problems in the network management domain (as taught by Gogoi) because this would provide for automated anomaly detection (e.g. intrusion or malicious software detection) while preserving data privacy by keeping local data on a local device. This technique may also provide for reduced communication resource usage, since the local system does not have to transfer all local data to a server in order for learning to occur. Both disclosures pertain to machine learning.
Regarding claims 2 and 13, Konečný discloses their further limitation comprising further training the initial machine learning-trained hyperparameter data set at the target network management domain with the monitored at least one set of data to derive a locally trained hyperparameter data set.

    PNG
    media_image1.png
    172
    796
    media_image1.png
    Greyscale
Excerpt from Konečný, p. 2, describing an iterative federated machine learning process.

Regarding claims 3 and 14, Konečný discloses their further limitation comprising using the locally trained hyperparameter data set to configure a deep neural network.
P. 2, footnote 1: “For sake of simplicity, we discuss only the case of a single matrix since everything carries over to setting with multiple matrices, for instance corresponding to individual layers in a deep neural network.” (Emphasis added.) The locally trained aspect is described in the excerpt from Konečný, p. 2 which is reproduced in the rejection above (see particularly step 2).
determining whether a discovered operational condition event associated with one or more data set elements comprises an anomaly event.
Abstract and passim: anomaly identification / detection.

Regarding claims 5 and 16, Gogoi discloses their further limitations which Konečný does not seem to disclose explicitly comprising:
using the machine learning trained hyperparameter data set to monitor discovered operational condition events and predict whether the events are anomalous; and
P. 577, sec. 3.2.3: “A supervised approach usually trains the system with normal patterns and attempts to detect an attack based on its nonconformity with reference to normal patterns.”
using results of the prediction to manage at least one aspect of the target network management domain.
P. 571, sec. 1.1: “The anomaly detection problem is similar to the problem of finding outliers, specifically, in network intrusion detection. Intrusion detection is a part of a security management system for computers and networks.” (Emphasis added.)

Regarding claims 6 and 17, Gogoi discloses their further limitations which Konečný does not seem to disclose explicitly comprising:
configuring an alerting component for anomalous value thresholds of a monitored data set in accordance with the anomaly determination, comparing a collected data set value against the anomalous value thresholds, and generating an alert or notification upon the comparison indicating the collected data set value is outside at least one of the anomalous value thresholds.
fixed or changeable threshold related to the domain of interest. The advantage of distance-based methods is the high degree of accuracy of distance measures.” (Emphasis added.)

Regarding claims 7 and 18, Gogoi discloses their further limitations which Konečný does not seem to disclose explicitly calculating one or more predicted future data values for a monitored data set and storing the calculated predicted future data values.
P. 582, second col.: “For example... for each point in the data set, and for each categorical attribute d of that data point, an appropriate classifier is trained. That classifier, in turn, is used to predict the appropriate value of d.”
Although Gogoi does not seem to disclose explicitly storing the value of the calculated predicted data point, the Examiner notes that basic computer storage capabilities are inherent in the Gogoi system. At the time of filing, it would have been obvious to a person of ordinary skill to store a computed value so that this results would be persistent, reusable, and portable.

Regarding claims 8 and 19, Gogoi discloses their further limitations which Konečný does not seem to disclose explicitly comprising using event tags to predict whether observed events represented by the collected data are anomalous.
P. 579, sec. 4.1: “The supervised approaches are essentially supervised classification and require pre-labeled data, tagged as normal or abnormal.”

comprising using a model registry and a training handler to interface with the machine learning trained hyperparameter data set.

    PNG
    media_image1.png
    172
    796
    media_image1.png
    Greyscale
Excerpt from Konečný, p. 2, describing an iterative federated machine learning process.
The Examiner interprets “model registry and [] trainer handler” as encompassing the disclosed ‘server’ which aggregates local model updates.

Regarding claims 10 and 21, Konečný discloses their further limitation comprising configuring the dynamic application using a DLAD specification.

    PNG
    media_image2.png
    356
    775
    media_image2.png
    Greyscale
Excerpt from Konečný, p. 2. (Emphasis added.)
specifies how the distributed (federated) learning in the system is performed. The application of the system to the problem of anomaly detection is taught by Gogoi as described in the rejection of claim 1.

Regarding claims 11 and 22, Konečný discloses their further limitation wherein discovering anomalies comprises running the dynamic application as part of a DLAD engine of a network management device.
The Examiner notes that the combination of Konečný and Gogoi noted in the rejection of claim 1 comprises a “distributed learning anomaly detector” (DLAD) because Konečný teaches a distributed (federated) machine learning system, which when applied to the problem of anomaly detection (as taught by Gogoi) then becomes DLAD. The 4-step iterative process identified by Konečný at p. 2 (reproduced in the rejection of claim 9 above) is illustrative of the most relevant characteristics of Konečný.

Regarding claims 23 and 24, Konečný discloses their further limitation wherein the hyperparameter data set comprises a configuration for a trained model that is external to the trained model and is used to parameterize use of the trained model.
P. 5, sec. 4.1: “The model architecture we used was the all convolutional model taken from what is described as “Model C” in Springenberg et al. (2014), for a total of over 106 parameters.”

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vincent Gonzales/Primary Examiner, Art Unit 2124